Plaintiff was injured while riding as a guest in an automobile of defendant. Averring that his injuries were due to negligence of defendant, he brought suit in the common pleas court of Detroit. The cause was appealed and tried without a jury. Defendant had judgment, which plaintiff reviews on case-made. *Page 393 
At the conclusion of the trial, the judge announced his decision. There are no findings of fact and conclusions of law, no request for them, and no exceptions. There is nothing to review. Simon v. Zarevich, 213 Mich. 662.
Assuming that the announcement of decision by the trial judge may be treated as findings, still there is no exception thereto, and the only question, therefore, open on review, is whether the findings support the judgment, provided it is made the basis of an assignment of error. Dennison v. Carpenter,213 Mich. 658; Kooman v. De Jonge, 186 Mich. 292; Mills v. GeneralDiscount Corporation, 222 Mich. 242.
Granting there is proper assignment of error raising the question, it appears that the court found no negligence of defendant. Clearly, this supports the judgment of no cause of action.
Affirmed.
WIEST, C.J., and BUTZEL, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred.